Citation Nr: 1445765	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal has been retained by the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he suffers from PTSD resulting from his naval service aboard the U.S.S. Kitty Hawk (CVA 63).

The Veteran reported nine events that occurred that he attributes to his PTSD diagnosis and provided time periods as to when the occurred.  The record shows that the Joint Services Records Research Center (JSRRC) attempted to verify two of these events.  However, the reviewed records were not consistent with all of the time periods that the Veteran reported.  Such needs to be cured.  In addition, one of these events, an accident bomb release, has been established via a report/message/email by a fellow shipmate.

In January 2013, the Veteran was evaluated by J.A., a licensed psychologist.  After the psychologist reviewed the Veteran's treatment records, interviewed the Veteran, and conducted a thorough examination, the psychologist diagnosed the Veteran with chronic PTSD.  The psychologist opined that the Veteran's PTSD was more than at least as likely as not to be due to his military service, although some non-military events that occurred after his service that tended to exacerbate his condition.  The psychologist also opined that there appeared to be a connection and proximate cause between the Veteran's experiences in Vietnam and his later symptomology, and thus, was service connected.  However, at this juncture, only one of the stressor identified by the physician (the bomb release incident) has been established.  Given the more horrific accounts made by the Veteran involving the violent deaths of several fellow service members, which have not been verified, the probative value of the opinion is limited.

In March 2013, the Veteran was afforded a VA examination.  The examiner was instructed to only consider two stressors, which involved sailors being knocked down and injured by jet blasts, as opposed to be thrown overboard and killed.  The examiner did not believe that the Veteran was exposed to a traumatic event.  The stressor involving the bomb release was not addressed.  Moreover, in finding that the Veteran's depression was not related to his time in service, the examiner failed to provide any rationale for this negative opinion.

The VA examiner's opinion lacks an adequate rationale and does not account for a stressor that appears to be sufficiently verified - the bomb release incident.

Therefore, further development is required and this case is REMANDED for the following actions:

1. Attempt to obtain deck logs for the U.S.S. Kitty Hawk (CVA 63) or other relevant naval records for the time periods listed below.  The records should be reviewed for supporting documentation of the following events:

a. In November or December 1965, evidence of a fire below deck.

b. In February or March 1966, evidence of a riot while at port in Subic Bay and evidence of the death of a sailor due to a flight/hanger deck elevator.

c. In November or December 1966, evidence that the Veteran was almost blown overboard, hit his head on the deck, and was treated in sickbay and evidence of the death of an aircraft handler while taxiing a jet.

d. In January or February 1967 and March or April 1967, evidence of man overboard alerts with no recoveries.

e. Finally, evidence that during the Veteran's service on the U.S.S. Kitty Hawk he performed in a band for injured sailors.

2. Conduct any additional development determined to be warranted in order to verify the Veteran's purported stressors.

3. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and pertain to his PTSD, particularly any outstanding evidence from either a VACM or private physician.

4. After receipt of the above information, return the claims file to the VA examiner who conducted the March 2013 mental disorders examination and request an addendum opinion.  If that examiner is not available, request an opinion from another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must provide an opinion as to whether the criteria to establish a diagnosis of PTSD under the DSM-V have been met.  The examiner must be instructed that the claimed stressor of a bomb dislodging event has been established.  Any other stressor that has been verified in the above development paragraphs should be clearly identified and thereby considered by the examiner.  The examiner should also be asked to reconcile his or her opinion with the report from Dr. J.A., dated in January 2013.

If a diagnosis of PTSD is not rendered, then the examiner should state whether it is as least as likely as not that the identified psychiatric disorder (such as major depression) had its onset in service or is otherwise etiologically related thereto.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



